PER CURIAM.
Ibrahim Mohammed Hassen, a native and citizen of Ethiopia, petitions for review of an order of the Board of Immigration Appeals (“Board”). The order denied his motion to reopen the Board’s dismissal of his appeal from the immigration judge’s order denying his applications for asylum and suspension of deportation. We have reviewed the administrative record and the Board’s order and find that the Board did not abuse its discretion in denying Has-sen’s motion to reopen. See 8 C.F.R. § 3.2(a) (2003); INS v. Doherty, 502 U.S. 314, 323-24, 112 S.Ct. 719, 116 L.Ed.2d 823 (1992). Accordingly, we deny the petition for review on the reasoning of the Board. See In re: Hassen, No. A29-694-250 (B.I.A. Sept. 9, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.